      Case 2:18-cv-02340-ILRL-JVM Document 116 Filed 09/04/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

DIMITRI FRAZIER, et al                                                        CIVIL ACTION

versus                                                                        NO. 18-2340

ROBERT L. RUNNELS, et al                                                      SECTION: B/1



         On April 8, 2019, the Court granted the “Plaintiffs/Defendants-in-Counterclaims’ Ex

Parte Motion to Dismiss Claims Against All Named Defendants with Prejudice” (Doc. 103),

dismissing with prejudice all claims brought by plaintiffs in the Original Complaint against

defendants. (Doc. 107). On April 10, 2019, the Court granted the motion of counsel for

plaintiffs/defendants-in-counterclaim Dimitri Frazier, Adonte Turner, and Tiffany Turner, to

withdraw. (Doc. 110). These plaintiffs are currently proceeding pro se as their counsel have

withdrawn.

         On April 30, 2019, the Court entered an order indicating that a telephone conference was

held, with counsel for the defendants participating and noting that the pro se plaintiffs failed to

call in for the status conference as ordered by the Court. (Doc. 111). The Order specified that

“[t]he issue of costs to which the defendants may be entitled in view of the dismissal of

plaintiff’s claims with prejudice (Rec. Doc. 107) was also discussed at the status conference.”

(Doc. 111).

         The Court ordered the defendants to submit “a written status report concerning their

efforts to resolve their remaining counterclaims, or a motion to extend the submission of same”

no later than Monday, July 1, 2019, and also instructed the defendants “to inform the Court of

any updates on the status of pending and relevant criminal matters.” (Doc. 111). The Court

                                                  1
      Case 2:18-cv-02340-ILRL-JVM Document 116 Filed 09/04/19 Page 2 of 4



further ordered that the case be administratively closed for statistical purposes only without

prejudice to being reopened upon the filing of an appropriate motion no later than July 15, 2019

and directed the parties to continue working on the remaining counterclaims and to comply with

the above directives. (Doc. 111).

        After the Court’s April 30, 2019 order was entered, no status report was filed in the

record, no judgment has been entered, and no further order has been entered regarding the

disposition of the remaining counterclaims. In addition, no order has been entered indicating that

costs are to be taxed or extending the time for filing a bill of costs.

        On July 10, 2019, a bill of costs, with supporting memorandum and attachments, was

filed by defendants Canal Insurance Company, Robert Runnels, and Whitestone Transportation,

LLC. (Doc. 115). In the memorandum in support, the defendants cite Schwarz v. Folloder, 767

F.2d 125 (5th Cir. 1985), which held that “[b]ecause a dismissal with prejudice is tantamount to

a judgment on the merits, the defendant in this case. . . is clearly the prevailing party and should

ordinarily be entitled to costs.” Id. at 130 (citing Anthony v. Marion County General Hospital,

617 F.2d 1164, 1169-70 (5th Cir. 1980)(because a dismissal with prejudice is an adjudication on

the merits for res judicata purposes, the defendant is the prevailing party.). See also Sheets v.

Yamaha Motors Corp., 891 F.2d 533, 539 (5th Cir. 1990). No opposition to the bill of costs was

filed by the pro se plaintiffs.

        The defendants indicate in their bill of costs that judgment was entered on April 8, 2019,

the date the Court granted the plaintiffs/defendants-in-counterclaims’ ex parte motion to dismiss

all claims against all named defendants with prejudice. (Doc. 107). Rule 54.3 of the Local Civil

Rules for the Eastern District of Louisiana states that “[w]ithin 35 days of receiving notice of

entry of judgment, unless otherwise ordered by the court, the party in whose favor judgment is



                                                   2
        Case 2:18-cv-02340-ILRL-JVM Document 116 Filed 09/04/19 Page 3 of 4



rendered and who is allowed costs, must serve on the attorney for the adverse party and file with

the clerk a motion to tax costs on the forms prescribed by the court, together with a certification

that the items are correct and that the costs have been necessarily incurred.” EDLA Local Civil

Rule 54.3. The defendants filed their bill of costs on July 10, 2019, 93 days after the entry of the

order dismissing with prejudice plaintiffs’ claims against all defendants (Doc. 115) and 71 days

after the entry of the Court’s order directing the defendants to submit a written status report

concerning their efforts to resolve their remaining counterclaims or to file a motion to extend

submission of the status report. (Doc. 111). The defendants did not file a motion for an

extension of time to file its bill of costs and offers no explanation for the late filing of their cost

motion.

         District courts have not been reluctant to enforce the 35-day time limit for filing cost

motions. See Yousuf v. UHS of De La Ronde, Inc., 1999 WL 301701 at *11 (E.D. La. May 10,

1999) (Cost motion filed under EDLA Local Civil Rule 54.3 denied as untimely); Pilkington N.

Am., Inc. v. Smith, 2014 WL 6633096, at *3 (M.D. La. Nov. 21, 2014) (Motion for costs denied

as it was filed long past the 30-day local rule deadline); Rent-A Center, Inc. v. Barker, 2009 WL

3230757, at *2 (W.D. La. Sept. 30, 2009) (Motion for costs denied for failure to file and serve an

application for costs within the 30-day deadline); Lagarde v. Metz, 2017 WL 2371817, at *4

(M.D. La. May 31, 2017) (Plaintiff’s bill of costs which was filed after the 30-day deadline was

denied because plaintiff’s failed to show “excusable neglect.”).

         If the April 8, 2019 Order is tantamount to a judgment under Rule 54 of the Federal Rules

of Civil Procedure, then the defendants’ bill of costs is untimely. However, Rule 54(b) provides

that:

                When an action presents more than one claim for relief—whether
                as a claim, counterclaim, crossclaim, or third-party claim—or

                                                    3
      Case 2:18-cv-02340-ILRL-JVM Document 116 Filed 09/04/19 Page 4 of 4



               when multiple parties are involved, the court may direct entry of a
               final judgment as to one or more, but fewer than all, claims or
               parties only if the court expressly determines that there is no just
               reason for delay. Otherwise, any order or other decision, however
               designated, that adjudicates fewer than all the claims . . . does not
               end the action as to any of the claims or parties and may be revised
               at any time before the entry of judgment adjudicating all the claims
               and all the parties’ rights and liabilities.

F.R.Civ.P. 54(b).

       Because no judgment or order on the counterclaims has been entered, the Court has

entered orders indicating that all counterclaims must be adjudicated and requiring counsel to

provide a status report concerning the remaining counterclaims, and the Court has not expressly

determined that there is no just reason for delay in entering the judgment and the April 8, 2019

Order is a final judgment, the defendants’ bill of costs is premature.

       Accordingly, the motion of defendants Canal Insurance Company, Robert Runnels, and

Whitestone Transportation, LLC, for costs and their bill of costs is DENIED as premature, with

right to renew following entry of a final judgment or order in the case adjudicating all claims.
                                      4th
       New Orleans, Louisiana, this ______ day of September, 2019.



                                              ________________________________________
                                              CAROL L. MICHEL, Chief Deputy Clerk
                                              On behalf of WILLIAM W. BLEVINS, Clerk of
                                              Court




                                                 4
